       Case 2:20-cv-00048-RBS-RJK Document 6 Filed 02/27/20 Page 1 of 3 PageID# 29

AFFIDAVIT FOR SERVICE OF PROCESS ON THE                                                        Case No                                        FlkiP
SECRETARY OF THE COMMONWEAL'TH '
Commonwealth ofVirginia      Va. Code §§ 8.01-301,-329; 55-218.1; 57-51
                                                                                                                                          FEB 2 7 2020
                                                                                                              District Court

                            Jim Scruggs                                       ^                                  CHW Group,[ntCLERK, U.S. DISTRICT COURT
                                                                                                                                           '"WnRFOllK-VA""
                                                                                                      Victor Mandalawi,Re^iSl8ron?2Snr
                                                                                      1090 King George Post Road,Building 10,Edison,NJ 08837

TO THE PERSON PREPARING THIS AFFIDAVIT: You must comply with the appropriate requirements listed on the back of this form.


Attachments: [ ]Warrant []Motion for Judgment |>^
I, the undersigned Affiant, state imder oath that:
(XI the above-named defendant          []
whose last known address is: 0^ same as above [ ]


 1.   IXI is a non-resident ofthe Commonwealth ofVirginia or a foreign corporation and Virginia Code § 8.01-328.1(A)
           applies(see NON-RESIDENCE GROUNDS REQUIREMENT on reverse).
      [ ] is a person whom the party seeking service, after exercising due diligence, has been unable to locate(see DUE DILIGENCE
           REQUIREMENT on reverse) and that
                                               is the return date on the attached warrant, motion for                         noMnAmSlttlAafaW^
                                               SERVICE REQUIREMENT on reverse).                                                   uORinwnwouun or vudum
                                                                                                                                        NottryPuWic
                                                                                                                                    Comtniltlon No.7520644
              01/30/2020                                                                      (A/^                            My Committion Expires 1/31/2020
                  DATE                                          [ ]PARTY          Pq PARf9'sXTTORNEY          [ J PARTY'S AGENT

State of ,.K...I.f:A.i..T>L.ar:i                                                      [ ]County of
 Acknowledged,subscribed and sworn to before me this 3.0.                            day of....Sr)....^.r^.y...f^..fr.!!!!^                  ,20
                                                                                                   ^
        NOTARY REGISTRATION NUMBER                                           []CLpK^^J^J/lJlAGlSTRATE [•f^IOTAg^pdUC(My commission expires ..
[ ] Verification by the clerk ofthe court of the date of filing ofthe cmificate ofcompliance requested. A self-addressed stamped
       envelope was provided to the clerk at the time offiling of this Affidavit.

 NOTICE TO THE RECIPIENT fi-om the Office of the Executive Secretary ofthe Commonwealth ofVirginia:
           You are being served with this notice and attached pleadings under Section 8.01-329 of the Code ofVirginia which designates
           the Secretary of the Commonwealth as statutory agent for Service of Process. The Secretary of the Commonwealth's ONLY
           responsibility is to mail, by certified mail, return receipt requested, the enclosed papers to you. If you have any questions
           concerning these documents, you may wish to seek advice fi"om a lawyer.
 SERVICE OF PROCESS IS EFFECTIVE ON THE DATE WHEN SERVICE IS MADE ON THE SECRETARY OF THE
 COMMONWEALTH.

                                                            CERTIFICATE OF COMPLIANCE
 1, the undersigned. Clerk in the Office of the Secretary of the Commonwealth, hereby certify the following:

 1. On                                    p.£.S.....]....0 .2..?.I?.Q.     ,legal service in the above-styled case was made upon the Secretary ofthe
       Conunonwealth, as statutory agent lor persons to be served in accordance with Section 8.01-329 of the Code ofVirginia, as amended.
 2. On                               .f.^.5....2....5...2020               ^ papers described in the Affidavit and a copy ofthis Affidavit were
       forwarded by certified mail, return receipt requested, to the party designated to be serv^with process in the Affidavit.

                                                                                      SERVICE OF PROCESS C\BltlCDESIGNATED BY THE AUTHORITY OF THE
                                                                                                    SECRETARY OF THE COMMONWEALTH



 FORM DC-410 FRONT 07/13
Case 2:20-cv-00048-RBS-RJK Document 6 Filed 02/27/20 Page 2 of 3 PageID# 30
   Case 2:20-cv-00048-RBS-RJK Documents Filed 01/27/20 Page 3 of 4 PageID# 16

AO 440(Rc%'.06/12) Suimnons in a Civil Action



                                      United States District Court
                                                                    for the

                                                        Eastern District of Virginia


                        JIM SCRUGGS




                             Plainlifffs)
                                 V.                                           Civil Action No. 2:20cv48

      CHW GROUP INC. and HOME WARRANTY
                  ADMINISTRATORS. INC.



                           De/endani(s)


                                                     SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address) CHW GROUP INC.
                                  SERVE:Secretary of tfie Commonwealth
                                        Service of Process Department
                                                    P.O. Box 2452
                                                    Richmond, Virginia 23218



           A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency,or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2)or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules ofCivil Procedure. The answer or motion must be served on the plaintiff or plaintifTs attomey,
whose name and address arc:                 Kevin A. Dillon, Esq.
                                            Consumer Utigation Associates, P.C.
                                            626 E. Broad Street, Suite 300
                                            Richmond, Virginia 23219



           If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT



 Date:           1/27/2020
                                                                                            Signature ofClerk or Deputy Clerk
 Case 2:20-cv-00048-RBS-RJK Document 6 Filed 02/27/20 Page 3 of 3 PageID# 31
     Case 2:20-cv-00048-RBS-RJK Document 3 Filed 01/27/20 Page 4 of 4 PagelD# 17

AO 440(Rev.06/12) Summocu inaCivil Action(Page 2)

Civil Action No. 2:20cv48

                                                      PROOF OF SERVICE
                   {This section should not befiled with the court unless required by Fed, R. Civ. P.4(I))

          This summons for(name ofindividual and iiile, ifany)
 was received by me on (date)

          □ I personally served the summons on the individual at (place)
                                                                           on (date)                             ; or


          O 1 left the summons at the individual's residence or usual place of abode with (name)
                                                            , a person of suitable age and discretion who resides there,
          on (dale)                           , and mailed a copy to the individual's last known address; or

          □ I served the summons on ^ntwneo/wc/mdwaO                                                                      , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                           on (date)                             ; or


          O I returned the summons unexecuted because                                                                          ; or

          O Other (specifi):




           My fees are $                      for travel and $                  for services, for a total of $          o.qO


           1 declare imder penalty of peijury that this information is true.


 Date:
                                                                                        Server's signature



                                                                                       Printed name and title




                                                                                         Server's address


 Additional information regarding attempted service, etc:
